              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF GEORGIA
                   SAVANNAH DIVISION

UNITED STATES OF AMERICA,               )
                                        )
v.                                      )          CR419-083
                                        )
STEVEN ANDREW ROSS,                     )
                                        )
     Defendant.                         )

                                ORDER

     The Sixth Amendment to the Constitution guarantees a criminal

defendant’s right to conflict-free representation. See, e.g., Holloway v.

Arkansas, 435 U.S. 475, 482 (1978). Stephanie O. Burgess, who was

appointed to represent Ross in this case, informed the Court of a potential

conflict of interest arising from her representation of another client,

whose case is on appeal. See doc. 33. On October 31, 2019, the Court

held a hearing to determine whether Ms. Burgess had a conflict, and, if

so, whether it was waivable.

     “Although the Sixth Amendment guarantees counsel, it does not

grant defendants the unqualified right to counsel of their choice.” United

States v. Garey, 540 F.3d 1253, 12653 (11th Cir. 2008) (en banc). If,

however, a defendant shows “good cause,” substitute counsel may be

appointed. “Good cause” includes, among other lesser problems, a conflict
of interest between counsel and his client. Id. In circumstances where

the conflict presented might be waivable by the client the Court must

thoroughly investigate the defendant’s waiver, and “follow[ing] a

procedure akin to that promulgated in F. R. Crim. P. 11,” permit the

conflicted counsel to remain only if it concludes the waiver is knowing

and voluntary. United States v. Garcia, 517 F.2d 272, 277-8 (5th Cir.

1975) 1; see also United States v. Zajac, 677 F.2d 61, 63 (11th Cir. 1982)

(discussing procedure, under to Garcia, for evaluating a defendant’s

waiver of his right to conflict-free counsel).

      At the hearing, Ms. Burgess informed the Court that, after Ross

changed his plea, he disclosed certain information to her.                That

information was potentially beneficial to Ross, if he shared it with the

Government, but detrimental to another client Ms. Burgess was

appointed to represent. Based upon her own analysis of the situation,

Ms. Burgess concluded that she had a non-waivable conflict of interest.

She further informed the Court that she had contacted the State Bar of

Georgia’s Ethics Helpline. The State Bar’s resource counsel agreed that




1
  See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (adopting
decisions of the former Fifth Circuit handed down before October 1, 1981).
                                          2
the situation presented a non-waivable conflict of interest. The Court

concurs with Ms. Burgess’ analysis.

     The Court finds that Ms. Burgess’ continued representation of Ross

presents a non-waivable conflict of interest. Her motion to withdraw is,

therefore, GRANTED. Doc. 33. Given the Court’s finding that a non-

waivable conflict of interest, the question of Ross’ knowing and intelligent

waiver of his right to conflict-free counsel is moot. Ms. Burgess additional

request for an extension of time to file additional motions is also

DENIED as moot. Substitute counsel, when appointed, remains free to

request an extension of any deadlines.

     SO ORDERED, this 31st day of October, 2019.

                                   _______________________________
                                     _________________________
                                    CHR      P ER L. RAY
                                     HRISTOPHER
                                     HRISTO
                                          T PH
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                      3
